Citation Nr: 0937054	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbosacral spine for 
the period prior to February 1, 2006.

2.  Entitlement to a rating in excess of 20 percent for DDD 
of the lumbosacral spine for the period beginning February 1, 
2006.

3. Entitlement to a separate compensable rating for 
neuropathy and radiculopathy of the right lower extremity 
associated with the DDD of the lumbosacral spine.

4.  Entitlement to an initial rating in excess of 10 percent 
for neuropathy and radiculopathy of the left lower extremity 
associated with the DDD of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 
1993.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Winston-Salem, North Carolina.  
In February 2008, the Board remanded the Veteran's claims for 
additional development, including a new examination and the 
issuance of a Statement of the Case (SOC) with respect to the 
Veteran's claim for a higher initial evaluation for his 
radiculopathy and neuropathy of the left lower extremity.  
Such development now having been completed, this matter was 
returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  For the period prior to February 1, 2006, the Veteran's 
DDD of the lumbosacral spine was not shown to be 
characterized by severe limitation of motion, or by forward 
flexion of 30 degrees or less, or by any type of spinal 
ankylosis.  There is no evidence that the Veteran's DDD was 
productive of incapacitating episodes having a total duration 
of at least 4 weeks during any 12 months during this period.  

2.  Giving the benefit of the doubt to the Veteran, for the 
period beginning February 1, 2006, the Veteran's DDD of the 
lumbosacral spine most closely approximates a severe 
limitation of motion of the lumbar spine.  There is no 
evidence that the Veteran had any type of ankylosis of the 
spine or that he had incapacitating episodes having a total 
duration of at least 6 weeks during any 12 months during this 
period.  

2.  Beginning February 9, 2009, the Veteran was shown to have 
radiculopathy of the right lower extremity associated with 
his DDD of the lumbosacral spine that is no greater than mild 
in severity.

3.  The Veteran's radiculopathy and neuropathy of the left 
lower extremity was not shown to be more than mild in 
severity at any time during the period encompassed by this 
appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the Veteran's DDD of the lumbosacral spine were not met 
prior to February 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.71a, diagnostic codes 5292, 5293 (2002) 
5003, 5242, 5243 (2008).

2.  Giving the benefit of the doubt to the Veteran, the 
criteria for an evaluation of 40 percent, but no higher, for 
the Veteran's DDD of the lumbosacral spine were met for the 
period beginning February 1, 2006.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, diagnostic codes 5292, 
5293 (2002) 5003, 5242, 5243 (2008).

3.  The criteria for a separate 10 percent evaluation for 
radiculopathy of the left lower extremity were met beginning 
on February 9, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.123, 4.124a, diagnostic code 8520 (2008).  

4.  The criteria for an initial rating in excess of 10 
percent were not met for the radiculopathy and neuropathy of 
the left lower extremity at any time during the period 
encompassed by this appeal. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.123, 4.124a, diagnostic code 8520 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R.       § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

During the pendency of this claim and appeal, the Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed Cir 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded for a claimed disability.  Id at 486.

Here, the Veteran was notified of VA's duties to assist him 
in developing the evidence necessary to support his claim as 
well as the criteria for an increased evaluation for his DDD 
of the lumbosacral spine in several letters.  In a letter 
dated in August 2003, prior to the initial adjudication of 
the claims herein, the RO informed the Veteran of the 
information that it already received, the evidence that VA 
was responsible for obtaining, and the evidence that VA would 
make reasonable efforts to obtain on the claimant's behalf if 
identified by the claimant.  In January 2004 and July 2004, 
the Veteran was sent additional letters that reiterated the 
respective duties of VA and the claimant to obtain evidence.  

After the Board remanded the Veteran's appeal for additional 
development, he was sent additional VCAA notices.  A letter 
dated in March 2008 explained that, in order to receive 
higher ratings for his service-connected disabilities, he 
needed to show that they had increased in severity.  This 
letter also explained the types of evidence that the Veteran 
could submit in support of his claim and again explained that 
VA would request relevant records from federal agencies and 
would make reasonable efforts to assist the Veteran in 
obtaining private records or evidence that he deemed 
necessary in order to support his appeal.  This letter also 
adequately explained how VA assigned disability ratings and 
effective dates for disabilities.  Information about 
disability ratings and effective dates were again provided to 
the Veteran in letters dated in October 2008 and December 
2008.  The Veteran's claims were readjudicated Supplemental 
Statements of the Case (SSOCs) dated in April 2009 and in 
June 2009, thus curing any predecisional notice errors.  

In this case, the Veteran was informed that he needed to show 
that his DDD of the lumbosacral spine got worse in order to 
receive a higher rating for this disability.
Several documents provided notice to the Veteran of the 
schedular criteria pursuant to which his DDD of the 
lumbosacral spine was rated.  For example, the criteria 
applicable to rating diseases and injuries of the spine for 
each level of disability beginning at 20 percent both before 
and after September 26, 2003 were set forth in the December 
2004 rating decision.  Additionally, this applicable rating 
criteria were reproduced in their entirety in the February 
2005 SOC and in subsequent SSOCs.  

Moreover, the record shows that the Veteran and his 
representative had actual knowledge of the criteria for an 
increased evaluation for this disability.  For example, in a 
December 2007 "written brief presentation", the Veteran's 
representative cited to 38 C.F.R. §§  4.10, 4.40, and 4.45 in 
support of his argument that VA did not adequately consider 
the Veteran's functional limitations when it assigned a 
disability rating based on loss of range of motion, 
demonstrating his familiarity with the provisions of the 38 
C.F.R. Part 4 and the rating schedule.  Additionally, in a 
July 2004 written statement, the Veteran specifically 
referenced the alternative rating criteria  for 
intervertebral disc syndrome involving "incapacitating 
episodes," alleging that he experienced incapacitating 
episodes that were not considered when his disability rating 
was assigned.  In any event, it appears that the Veteran's 
primary argument on appeal is that, due to the severity and 
persistence of his back pain and its effects on his 
employment and daily life, he should receive an 
extraschedular rating for his back disability.   

Furthermore, the Veteran's claim for a higher evaluation for 
his radiculopathy and neuropathy of the left lower extremity 
is a downstream issue from his claim for a higher evaluation 
for his DDD of the lumbosacral spine.  In December 2003, the 
RO increased the Veteran's rating for this disability from 
noncompensable to 20 percent and, additionally, granted the 
Veteran a separate rating for his radiculopathy and 
neuropathy of the left lower extremity.  The Veteran then 
filed a notice of disagreement arguing, in relevant part, 
that he should have received a higher rating for the latter 
disability.  In these types of circumstances, VA is not 
required to issue a new VCAA letter.  See VAOPGCPREC 8-2003 
(Dec. 2003).  In this precedential opinion, the General 
Counsel held that although VA is required to issue a 
Statement of the Case (SOC) if the downstream issue is not 
resolved, 38 U.S.C.A. § 5103(a) does not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id. 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefits sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA has of record evidence 
including service treatment records, VA treatment records, 
private treatment records, and written statements from the 
Veteran and his spouse.  The Veteran did not identify private 
treatment records other than those currently of record.  VA 
examinations were provided in connection with the Veteran's 
claims, including a February 2009 examination that was 
conducted in accordance with the instructions set forth in 
the Board's February 2008 remand.  Additionally, as required 
by the aforementioned remand, VA requested the Veteran to 
identify any additional treatment that he received for his 
claimed disabilities and obtained additional treatment 
records, and, additionally, included the issue of a higher 
initial evaluation for the Veteran's neuropathy and 
radiculopathy of the left lower extremity in the SSOCs that 
were sent to the Veteran in April and June of 2009.

For the above reasons, the Board finds that VA adequately met 
its duties under the VCAA, that any notice errors with 
respect to such duties were harmless, and that VA 
substantially complied with the instructions set forth in the 
February 2008 remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  See also Dyment v. West (remand not required 
under Stegall where the Board's remand instructions were 
substantially complied with). 

II. Increased and Initial Ratings

Disability ratings are determined by applying criteria that 
are set forth in VA's Schedule for Rating Disabilities (38 
C.F.R. Part 4).  Ratings are based on average impairments of 
earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Likewise, when a claim for a higher evaluation arises out of 
the initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the claim 
and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A.  Increased Rating for DDD of the Lumbosacral Spine

The Veteran contends that his DDD of the lumbosacral spine is 
productive of symptoms that are more severe than those 
encompassed by the currently assigned 20 percent rating.  
Specifically, he contends that this rating does not 
adequately compensate him for his back pain or the functional 
limitations which are caused by such pain.

The Veteran was first examined by VA with respect to his 
claim for an increased evaluation for his DDD of the 
lumbosacral spine in October 2003.  At that time, the Veteran 
reported that he had low back pain that radiated down his 
left lower extremity.  The Veteran described this pain as low 
back pain that radiated down the posterior of the left lower 
extremity, 6 to 8 out of a maximum of 10 in severity, and 
relatively constant in duration.  He reported that although 
he was still working as a pharmacy technician he used up all 
of his sick leave due to his back pain.  The Veteran reported 
that his back pain would flare up with overwork and that, 
when this occurred, he took a day off to rest which helped 
reduce the pain.  He reported that he took Naprosyn 
(naproxen) for his pain.  He reported that he used a back 
brace and, from time to time, used a cane.  He reported that 
he could walk for only 10 to 15 minutes.  The Veteran denied 
any associated symptoms such as numbness, weakness, or 
bladder or bowel dysfunction.  He never had surgery for his 
back.  He was able to continue in his job because it did not 
require much bending or lifting.

Upon examination, the Veteran's back was tender from L2 
through S1.  He could flex his back forward to 65 degrees and 
could flex backwards to 18 degrees. Lateral flexion was to 30 
degrees on the right and 24 degrees on the left.  Straight 
leg raising on the right was 45 degrees and on the left it 
was 32 degrees.  The examiner noted a definite decrease in 
sensation in the left lower leg.  The examiner diagnosed DDD 
of the lumbosacral spine with left lumbosacral neuropathy, 
radiculopathy, and pain with limitation of motion.  

The Veteran was reexamined by VA in May 2004.  At that time, 
he complained of low back pain that radiated out to the hips 
and down the posterior aspect of the left leg.  He described 
the pain as intermittent, but occurring nearly every day.  
The pain was described as being worse in the morning.  It was 
relieved somewhat by medication and by walking.  The pain 
became more tolerable in the afternoon.  The Veteran 
described it as 5 to 6 out of 10 in severity.  He reported 
treating his pain with naproxen and acetaminophen.  He used a 
back brace three to four times per week and a cane one or two 
times per week.  He also got some relief from resting.  He 
described his flare ups as precipitated by doing a lot of 
lifting, bending, stooping, or twisting.  The Veteran 
reported having one incapacitating episode lasting a few days 
during which he was "pretty much flat on his back" in 
December 2003 but he denied experiencing any other 
incapacitating episodes.  He reported that he could walk for 
only approximately 15-20 minutes and could drive only 30 
minutes before his pain increased to the point that he had to 
stop the activity.   

The Veteran reported to the examiner that he changed jobs to 
reduce his commuting time, which had aggravated his back, and 
that his new job involved less physical activity than his 
previous job.  He worked full time and missed approximately 3 
days of work due to his back symptoms.  He limited his 
participation in sports and in activities that required more 
than 15 minutes of walking but otherwise performed his 
activities of daily living regularly.  

Upon examination, the examiner noted some tenderness over the 
SI joints bilaterally but no paravertebral tenderness.  The 
Veteran could bend backwards approximately 20 degrees, but 
complained of discomfort and a pulling sensation in the 
middle of his back when doing so.  He could bend laterally to 
25 degrees on either side before the pain limited him from 
bending further.  He could bend forward to 90 degrees, with 
pain beginning at about 70 degrees.  He could rotate to 35 
degrees on either side, with complaints of pain in the final 
10 degrees of rotation.  There was no change with repetitive 
motion.

The Veteran complained of pain with walking on his tiptoes 
but he was nonetheless able to perform this activity and was 
able to walk back on his heels without showing any symptoms 
of pain.  His muscle strength in his thighs, knees, and 
ankles was normal.  Sensation to light touch was normal in 
both lower extremities.  

The Veteran's spine, limbs, posture, gait, head position, 
spinal curvature, and symmetry were all assessed as normal 
upon inspection.  The examiner diagnosed DDD/degenerative 
joint disease (DJD) of the lumbosacral spine with residuals.  

The Veteran was reexamined on February 9, 2009, specifically 
with respect to identifying any neurological impairments 
associated with his DDD of the lumbosacral spine.  At that 
time, the Veteran reported continuous lower back pain that 
radiated down both of his lower extremities.  The radicular 
pain came and went but was generally persistent in both legs 
and was aggravated by sitting or standing for too long.  He 
denied any bladder or bowel difficulties.  He reported that 
he was working but that he left two previous jobs because 
they involved too much sitting and standing.

An MRI of the lumbar spine was interpreted as showing a broad 
based disc protrusion at L2-L3 which did not displace the 
existing right nerve root.  There was no foraminal canal 
stenosis.  There was no abnormality noted at L3 and L4, but 
at L4-L5 there was mild broad based disc protrusion and facet 
arthropathy with minimal spondylitic foraminal narrowing but 
no canal stenosis.  At L5-L6 there was a broad based disc 
protrusion without extrusions.  These findings were 
summarized as indicating a transitional lumbosacral vertebra 
at L6 and degenerative changes without stenosis at L2-L3, L3, 
L4, and L5.  

Upon examination, the Veteran's gait and stance were normal.  
He walked slowly as if guarding his lower back.  There was no 
ataxia.  Strength in all extremities was 5/5.  Straight leg 
raising to about 70 degrees bilaterally produced lower back 
pain.  There was point tenderness over the L4-L5 area of the 
lower back.  There were no fasciculations or wasting noted.  
Pain was symmetrically appreciated in the lower extremities.  
Vibratory and position sense were intact in the toes.  Toes 
were down going to plantar stimulation.  Stretch reflexes at 
the knees were +2 and absent at both ankles.  The examiner 
diagnosed lumbar spondylosis and radiculopathy L2, L3, L4, L5 
with disc protrusions at both areas and with facet 
arthropathy noted plus spondylitic foraminal narrowing at L4-
L5.  The examiner attributed the absent stretch reflexes at 
the Veteran's ankles to his diabetes.  He assessed the 
Veteran as functionally limited in sitting or standing for 
more than 10-15 minutes, participating in exercise, sexual 
activities, and playing with his children.  

VA treatment records show that the Veteran complained of low 
back pain throughout the appeal period.  In mid-2003 the 
Veteran underwent physical therapy for his back pain but 
reported that this did not help much.  In August 2003, he 
described his back pain as continuous and mild, but worse 
with certain activities.  He was prescribed a back support.  
More recent treatment records show continued complaints of 
back pain treated with physical therapy, heat, and medication 
as well as complaints of left leg pain.  

A February 2006 physical therapy note indicated that the 
standing flexion of the Veteran's back was limited to 35 
degrees, extension was limited to 10 degrees, and side 
bending was limited to 15 degrees bilaterally.  A March 2006 
physical therapy note indicated that the Veteran's range of 
motion of his back was limited to 30 degrees of flexion and 
10 degrees of extension.  

Private treatment records also show complaints of chronic low 
back pain.  In 2002, the Veteran reported that he treated his 
low back pain with Tylenol (acetaminophen).  More treatment 
records reflected that the Veteran also tried Motrin 
(ibuprofen), naproxen, and Celebrex (celecoxib) to treat his 
back pain.  A 2004 MRI showed very mild degenerative changes 
to L3-L4.  

The Veteran submitted several written statements in support 
of his claim.  In these statements the Veteran indicated that 
he had constant low back and left radicular pain and had to 
quit a job because the long commute was too stressful on his 
back.  In a more recent written statement dated in April 
2008, the Veteran complained of numbness in both lower 
extremities and claimed to have switched jobs twice due to 
his back pain.  

The Veteran's wife also submitted a written statement dated 
in August 2004 in which she wrote that her husband had 
difficulty performing household chores, exercising, engaging 
in sexual activities, and playing with his children due to 
his back pain.  

The Board notes that the criteria for rating the Veteran's 
lumbosacral spinal disability changed effective September 26, 
2003, approximately 1 month after the Veteran filed the claim 
appealed herein.  VA's General Counsel held that where a law 
or regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the Veteran. If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2008).  Prior to the effective date of the change in the 
regulation, the Board may apply only the original version of 
the regulation.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, a rating of 20 percent was 
assigned for moderate limitation of motion of the lumbar 
spine and an evaluation of 40 percent was assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71, 
diagnostic code 5292.  Under the alternative criteria for 
rating intervertebral disc syndrome based on incapacitating 
episodes, a 20 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation was assigned for incapacitating episodes 
lasting at least 4 weeks but less than 6 weeks during the 
past 12 months, and a 60 percent rating was assigned for 
incapacitating episodes lasting at least 6 weeks during the 
last 12 months.  38 C.F.R. § 4.71, diagnostic code 5293.  

Pursuant to the general rating formula for the spine in 
effect beginning on September 26, 2003, which applies to a 
variety of spinal disorders including degenerative arthritis 
of the spine (diagnostic code 5242) an evaluation of 20 
percent is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but  not greater than 60 
degrees; or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  An evaluation of 30 percent 
is assigned for forward flexion of the cervical spine 15 
degrees or less or ankylosis of the entire cervical spine.  
An evaluation of 40 percent is assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned to unfavorable ankylosis of the entire spine.  The 
alternative criteria for evaluating intervertebral disc 
syndrome based on incapacitating episodes did not 
substantively change, although it was renumbered as 
diagnostic code 5243.  

Additionally, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown , 8 Vet. App. 202, 
205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.              
38 C.F.R. § 4.45.

Although arthritis without limitation of motion can be rated 
pursuant to diagnostic code 5003 when a compensable 
limitation of range of motion is not present this factor does 
not apply in this case and, in any event, application of this 
alternative criteria could not yield an evaluation greater 
than the currently assigned 20 percent rating. 

		a)  Period prior to February 1, 2006

In this case, the evidence does not show that prior to 
February 1, 2006 the Veteran had limited motion of the lumbar 
spine that was more than moderate pursuant to diagnostic code 
5292, which was in effect when the Veteran filed his claim, 
nor is there any evidence of incapacitating episodes other 
than the one December 2003 episode described by the Veteran.  
Although the Veteran claimed that he had to lay flat during 
this episode, there is no evidence that best rest was 
prescribed by a physician and this episode did not last at 
least 4 weeks as required in order to receive a rating in 
excess of 20 percent based upon the criteria applicable to 
rating intervertebral disc syndrome based on incapacitating 
episodes.  Application of the newer rating criteria does not 
yield a higher rating for this period because there is no 
evidence of forward flexion of the spine that was limited to 
30 degrees or less or of any type of ankylosis during this 
period.  Rather, at the October 2003 VA examination the 
Veteran was able to achieve 65 degrees of forward flexion of 
his lumbar spine and at the May 2004 VA examination he could 
flex his spine forward to 90 degrees with pain beginning at 
70 degrees.  

The Veteran alleges that due to his constant pain, his level 
of functional impairment is more severe than is accounted for 
by application of the schedular rating criteria.  When either 
a claimant or the evidence of record suggests that a 
schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Colayong v. West,  
12 Vet. App. 524, 536 (1999). 

The determination of whether a claimant is entitled to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a 
three step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In order to make this determination, 
the level of severity and symptomology of the claimant's 
service connected disability must be compared to the 
established criteria in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptoms, the assigned 
schedular evaluation is adequate.  Id.  If they do not, the 
VA must undertake the second step of the inquiry, which is to 
determine whether the claimant's disability exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id at 115-116.  If 
an analysis of the first two steps indicates that the first 
two factors exist, the third step is to refer toe case to the 
Undersecretary for Benefits or the Director of the 
Compensation and Pension Service for a determination as to 
whether justice requires the assignment of an extraschedular 
rating.  Id at 116.

In this case, the Board does not find that the Veteran's 
symptoms present an exceptional disability picture that 
renders the schedular rating inadequate during the period 
prior to February 1, 2006.  While the Veteran complained of 
some pain, this symptom alone was not exceptional or unusual; 
the rating schedule contemplates some pain in the affected 
joints.  For instance, the General Rating Formula for 
Diseases and Injuries of the Spine effective September 26, 
2003 specifically provides that the rating criteria are to be 
applied "with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease."  38 
C.F.R. § 4.71a.  

Moreover, the evidence does not show marked interference with 
employment or frequent periods of hospitalization due to the 
Veteran's lumbosacral spinal disability.  The evidence does 
not indicate that the Veteran was ever hospitalized for 
treatment of his DDD of the lumbosacral spine, and he denied 
receiving any surgery for this disability.  While the Veteran 
reported some interference with employment because his back 
pain limited his ability to commute long distances to work, 
engage in physical labor, or sit or stand for extended 
periods, he was nonetheless able to work during this period 
and there is no evidence that the Veteran was unable to 
perform work that was not physical in nature and which did 
not require long periods of sitting or standing.  Notably, at 
the May 2004 examination the Veteran reported that after he 
switched jobs to reduce his commuting time, he missed only 3 
days of work due to his back pain.

		

        b)  Period beginning February 1, 2006

VA physical therapy records indicate that the Veteran's back 
disability was worse during the period beginning February 1, 
2006, when a physical therapy note indicated that the Veteran 
was able to achieve only 35 degrees of flexion and 10 degrees 
of extension; normal ranges of motion are 90 degrees and 30 
degrees respectively.  A physical therapy note dated the 
following month indicated the Veteran was able to achieve 
only 30 degrees of flexion and 10 degrees of extension.  When 
evaluated in light of the Veteran's other symptoms, such as 
his constant low back pain, this best approximately a severe 
limitation of motion pursuant to diagnostic code 5293, which 
was in effect at the time the Veteran filed his claim.  This 
warrants a 40 percent rating.  Application of this diagnostic 
code is more favorable to the Veteran than application of the 
newer rating criteria because a 40 percent rating under the 
current rating criteria for diseases and injuries of the 
spine requires either ankylosis or forward flexion limited to 
30 degrees or less.  See 38 C.F.R. § 4.71a.  Thus, 
application of the older rating criteria allows for an 
earlier effective date for the 40 percent rating of February 
1, 2006, when the Veteran had 35 degrees of flexion and 10 
degrees of extension.  Application of the newer rating 
criteria would not yield a rating higher than 40 percent 
because this requires unfavorable ankylosis, and there is no 
evidence that the Veteran has any type of ankylosis.  Also, 
application of the alternative rating criteria based on 
incapacitating episodes would not yield a higher rating 
insofar as there is no evidence that the Veteran's DDD of the 
lumbosacral spine caused any incapacitating episodes as those 
are defined by the regulation during this period.  The only 
allegedly incapacitating episode identified by the Veteran 
was in December 2003, well prior to February 1, 2006. 

The Board finds that the Veteran's symptoms during this 
period do not present such an exceptional disability picture 
as to render the schedular rating inadequate.  38 C.F.R. § 
3.321(b).  See also Thun, 11 Vet. App. at 115.  As previously 
discussed, the Veteran's pain is contemplated by the rating 
schedule.  Moreover, there is no evidence the Veteran has 
been hospitalized for his DDD of the lumbosacral spine.  
While the Veteran claims that his disability interferes with 
his employment because he had to change jobs on more than one 
occasion because of his back pain, he is nonetheless able to 
remain employed full time and the 40 percent rating assigned 
contemplates some degree of interference with employment.  

		c)  Separate rating for radiculopathy of the right 
lower extremity.

The evidence supports the assignment of a separate 10 percent 
rating for the Veteran's radiculopathy of the right lower 
extremity beginning February 9, 2009, the date of the most 
recent VA examination.  At that examination, the examiner 
indicated that the Veteran experienced radicular pain in both 
lower extremities and diagnosed lumbar spondylosis with 
radiculopathy at several lumbar vertebrae.  While the Veteran 
complained of numbness in his right extremity prior to that 
date, such as in his April 2008 written statement, there is 
no medical evidence indicating that this was due to 
radiculopathy that was related to the Veteran's lumbosacral 
spine disorder.  Rather the first time this was shown was at 
the February 9, 2009 VA examination.

A 10 percent rating is assigned for mild incomplete paralysis 
of the sciatic nerve.   38 C.F.R. § 4.124a, diagnostic code 
8520.  The Veteran's radicular symptoms consist primarily of 
an intermittent but fairly persistent radicular pain or 
numbness in the extremity.  He is not paralyzed, there is no 
muscular atrophy, and strength in the extremity was assessed 
as normal upon examination.  Therefore, the evidence does not 
show that this disability is more than mild in severity.

The Board finds that the Veteran's radicular symptoms in his 
right lower extremity do not present such an exceptional 
disability picture as to render the schedular rating 
inadequate.  38 C.F.R. § 3.321(b).  See also Thun, supra.  
There is also no evidence of hospitalization or marked 
interference with employment due to the Veteran's radicular 
symptoms in his right lower extremity.

 




	2)  Initial Rating for Neuropathy and Radiculopathy of 
the Left Lower
         Extremity

The Veteran alleges that the symptoms of his neuropathy and 
radiculopathy of the left lower extremity are more severe 
than is contemplated by the currently assigned 10 percent 
rating.

Pursuant to 38 C.F.R. § 4.124a, diagnostic code 8520, a 10 
percent rating is assigned for incomplete paralysis of the 
sciatic nerve that is mild.  A 20 percent rating is assigned 
for moderate incomplete paralysis, a 40 percent rating is 
assigned for moderately severe incomplete paralysis, and a 60 
percent rating is assigned for severe incomplete paralysis 
with marked atrophy.  An 80 percent rating is assigned for 
complete paralysis, wherein the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or lost. Id.  Peripheral 
neuralgias, which are usually characterized by dull, 
intermittent pain, are rated on the same scale, with the 
maximum rating equal to that which is assigned for moderate 
incomplete paralysis of the affected nerve.  38 C.F.R. § 
4.124.

The evidence does not show that the Veteran's 
radicular/neuropathic symptoms in his left lower extremity 
are more than mild in severity.  Treatment records show 
complaints of numbness and radicular pain in the left lower 
extremity.  Upon examination in September 2003, his sensation 
to touch was diminished in this extremity, but at the May 
2004 examination his sensation was assessed as normal.  At 
the most recent VA examination in February 2009, symptoms of 
radicular pain were present but strength was normal and 
vibratory and position sense were intact in the toes.  There 
was no atrophy and the Veteran was not paralyzed.  While 
stretch reflexes were absent at the ankles, this was 
attributed to the Veteran's diabetes by the examiner.  These 
symptoms do not show more than mild paralysis of the sciatic 
nerve at any time.  

The Board finds that the Veteran's radicular symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun, supra.  There is also no evidence of 
hospitalization or marked interference with employment due to 
the Veteran's radicular symptoms in his left lower extremity 
at any time.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  With 
respect to all of the Veteran's claims, this doctrine was 
considered.  In increasing the Veteran's rating for his DDD 
of the lumbosacral spine to 40 percent beginning February 1, 
2006, and assigning a separate rating for radiculopathy of 
the right lower extremity beginning February 9, 2009, the 
benefit of the doubt was resolved in the Veteran's favor.  In 
the other instances, the weight of the evidence was against 
the Veteran's claims.  See, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

A rating in excess of 20 percent for degenerative disk 
disease (DDD) of the lumbosacral spine for the period prior 
to February 1, 2006 is denied.

A rating of 40 percent, but not higher, for DDD of the 
lumbosacral spine for the period beginning February 1, 2006 
is granted.

A separate 10 percent rating for neuropathy and radiculopathy 
of the right lower extremity associated with the DDD of the 
lumbosacral spine is granted effective February 9, 2009.

An initial rating in excess of 10 percent for neuropathy and 
radiculopathy of the left lower extremity associated with the 
DDD of the lumbosacral spine is denied. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


